UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21700 Tortoise North American Energy Corporation (Exact name of registrant as specified in charter) 10801 Mastin Blvd., Suite 222, Overland Park, KS 66210 (Address of principal executive offices) (Zip code) David J. Schulte, 10801 Mastin Blvd., Suite 222, Overland Park, KS 66210 (Name and address of agent for service) Registrant's telephone number, including area code: 913-981-1020 Date of fiscal year end: November 30 Date of reporting period: June 30, 2007 Item 1. Proxy Voting Record Company Name Meeting Date CUSIP Ticker Valero, L.P. Consent Solicitation 91913W104 VLI Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For 1.To approve the Valero GP, LLC Second Amended and Restated 2000 Long Term Incentive Plan, which incorporates the proposed amendments described in the Consent Solicitation Statement. Issuer Company Name Meeting Date CUSIP Ticker TEPPCO Partners, L.P. 10/26/2006 872384102 TPP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For 1.To approve a proposal to revise certain provisions of the partnership agreement that relate to distributions and capital contributions, including reduction of general partner's maximum percentage interest in quarterly distributions from 50% to 5% Issuer For For 2.To approve a proposal to change various voting percentage requirements of the partnership agreement. Issuer For For 3.To approve a proposal to supplement and revise certain provisions of the partnership agreement that relate to conflicts of interest and fiduciary duties. Issuer For For 4.To approve a proposal to make additional amendments to the partnership agreement to provide for certain registration rights of the general partner, for the maintenance of the separateness of the partnership from any other person or entity and other miscellaneous matters. Issuer For For 5.To approve a proposal to issue units to the general partner as consideration for the IDR Reduction Amendment. Issuer For For 6.To approve a proposal to approve the terms of the EPCO, Inc. 2006 TPP Long -Term Incentive Plan. Issuer For For 7.To approve a proposal to approve the terms of the EPCO, Inc. TPP Employee Unit Purchase Plan. Issuer Company Name Meeting Date CUSIP Ticker Crosstex Energy, Inc. 10/26/2006 22765U102 XTXI Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For 1.To approve a proposal to amend the company's Restated Certificate of Incorporation to increase the authorized shares of capital stock and to clarify liquidation provision applicable to common stock. Issuer For For 2.To approve a proposal to approve the company's Amended and Restated Long-Term Incentive Plan (including the increase in the number of shares available for issuance thereunder). Issuer Company Name Meeting Date CUSIP Ticker Crescent Point Energy Trust 11/27/2006 CPG-U Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For 1.Approve and adopt the restructuring of the Trust substantially on the terms comtemplated in the plan arrangement related to the acquisition of Mission Oil and Gas. Issuer For For 2.Reappoint Olympia Trust Company as trustee of the Trust for an additional 3 year term. Issuer Company Name Meeting Date CUSIP Ticker Kinder Morgan, Inc. 12/19/2006 49455P101 KMI Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For 1.Approve and adopt the Agreement and Plan of Merger among Kinder Morgan, Inc. Knight HoldCo, LLC and Knight Acquisition Co, as it may be amended from time to time. Issuer For For 2.Adjourn the special meeting to a later date to solicit additional proxies if there are insufficient votes at the time of the special meeting to approve Proposal #1. Issuer Company Name Meeting Date CUSIP Ticker Altagas Income Trust 4/26/2007 ALA.UN Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For 1.To direct Computershare Trust Company of Canada, as trustee of the Trust, to cause the election of the directors of the General Partner. Issuer For For 2.To appoint Ernst & Young, LLP as auditors of the trust and authorization for the directors of the General Partner to fix their remuneration. Issuer For For 3.To re-appoint Computershare Trust Company of Canada as Trustee for a further three-year term. Issuer For For 4.To approve certain amendments to the Trust's Unit Option Plan to permit amendments without Unitholder approval in certain circumstances. Issuer Company Name Meeting Date CUSIP Ticker Enbridge Income Fund 4/30/2007 ENF.UN Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For 1.To instruct CIBC Mellon Trust Company, the sole trustee of the Fund, as to how it shall vote the units of Enbridge Commerical Trust (ECT) to elect the trustees of ECT who are unrelated to Enbridge Management Services Inc., the administrator of the Fund. Issuer For For 2.Appointment of Pricewaterhouse Coopers as auditors of the Fund and authorization of the Trustees of ECT to fix their remuneration. Issuer Company Name Meeting Date CUSIP Ticker Energy Transfer Partners, L.P. 5/1/2007 29273R109 ETP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For 1.Approve a change in the terms of the Class G Units to provide that each Class G Unit is convertible into one Common Unit and the issuance of additional Common Units upon such conversion. Issuer Company Name Meeting Date CUSIP Ticker Enerplus Resources Fund 5/4/2007 ERF.UN Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For 1.Nomination of Edwin Dodge, Gordon J. Kerr, Douglas R. Martin, Robert Normand, Glen D. Roane, W.C. Seth, Donald T. West, Harrry Wheeler and Robert L. Zorich as Directors of EnerMark Inc. Issuer For For 2.Appointment of Deloitte & Touche LLP as auditors of the Fund until the next annual general meeting of unitholders at a remuneration to be fixed by the directors of EnerMark Inc. Issuer Company Name Meeting Date CUSIP Ticker Spectra Energy Income Fund 5/4/2007 SP.UN Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For 1.To appoint Deloitte & Touche LLP as auditors of the Fund and authorize the trustees of Spectra Energy Commercial Trust (CT) to fix their remuneration. Issuer For For 1.To instruct Computershare Trust Company of Canada, the trustee of the Fund, as to how it shall vote the units of CT to elect the independent trustees of CT. Issuer Company Name Meeting Date CUSIP Ticker Boralex Power Income Fund 5/15/2007 BPT.UN Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For 1.To appoint Ernst & Young as auditor of the Fund and authorization for the trustees of Boralex Power Trust (BPT) to fix their remuneration. Issuer For For 2.To instruct Computershare Trust Company of Canada, the sole trustee of the Fund, as to how it shall vote the trust units of BPT to elect the independent trustees of BPT, to appoint Ernst & Young as auditor of BPT and to authorize the trustees of BPT to fix their remuneration. Issuer Company Name Meeting Date CUSIP Ticker Royal Utilities Income Fund 5/23/2007 RU.UN Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For 1.To elect five trustees to serve on the board of trustees of the FundJames C. Baillie, Ian W. Delaney, Douglas A. Emsley, Ken F. McCready, and Jowdat Waheed. Issuer For For 2.To approve for election seven directors to serve on the board of directors of Prairie Mines and Royalty Ltd. Issuer For For 3.To appoint Deloitte and Touche as the auditor of the Fund and authorize the board of trustees to fix the remuneration. Issuer SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Tortoise North American Energy Corporation By (Signature and Title)*/s/ David J. Schulte David J. Schulte, Chief Executive Officer and President DateAugust 2, 2007 * Print the name and title of each signing officer under his or her signature.
